Citation Nr: 1518542	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  15-12 742	)	DATE
	)
	)


THE ISSUE

Whether a November 1992 Board decision, which denied the issue of whether new and material evidence sufficient to reopen a claim for service connection for residuals of a head and shoulder injury, to include seizures, has been submitted, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active service from June 1976 to January 1978.  (He is recognized as a veteran due to this period of service.  See 38 C.F.R. §§ 3.1(d), 3.6(a).)  He had earlier service in the National Guard from November 1973 to June 1976, including a period of active duty for training from November 1973 to March 1974. 

This matter comes before the Board on the moving party's April 1996 motion to reverse or revise a November 1992 Board decision, which denied the issue of whether new and material evidence sufficient to reopen a claim for service connection for residuals of a head and shoulder injury, to include seizures, has been submitted.

(The Board is concurrently issuing a separate decision addressing an appeal for entitlement to basic eligibility for nonservice-connected pension benefits.)


FINDINGS OF FACT

1.  In the November 1992 decision, the Board denied the issue of whether new and material evidence sufficient to reopen a claim for service connection for residuals of a head and shoulder injury, to include seizures, had been submitted

2.  The Veteran appealed the Board's November 1992 decision to the United States Court of Veterans Appeals (now known as the Court of Appeals for Veterans Claims (CAVC or Court)).  

3.  The Court affirmed the Board's decision in 1994.  


CONCLUSION OF LAW

The claimant's motion for revision of the November 1992 Board decision for reversing or revising of the Board decision on the basis of clear and unmistakable error must be dismissed.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1992 decision, the Board denied the Veteran's petition to reopen a claim for service connection for residuals of a head and shoulder injury, to include seizures.  He appealed the Board's decision to the Court of Appeals for Veterans Claims (CAVC or Court), which issued a memorandum decision in March 1994 affirming the Board's decision.  

He filed the instant motion in April 1996.  

Because the CAVC affirmed the November 1992 Board decision, the Board is now precluded from further review of that November 1992 decision.  See 38 C.F.R. § 20.1400(b)(2) (2014); Cacciola v. Gibson, 27 Vet. App. 45, 59 (2014); cf. Pederson v. McDonald, No. 13-1853, __ Vet. App. __, 2015 WL 590779  (Feb. 13, 2015).  Doing so would place the Board, the lower tribunal, in a position to review the decision of the Court, a higher tribunal, which is prohibited.  Cacciola v. Gibson, 27 Vet. App. 45 (2014) (where the CAVC's memorandum decision "affirmed" the Board decision).

The Veteran's instant motion must be dismissed as a matter of law in light of the Court's affirmance.  

In reaching this outcome, the Board takes notice of certain due process provisions set forth in 38 C.F.R. § 20.1405 (2014), including the opportunity to submit argument and/or request a Board hearing in this matter.  Such due process has not been accorded prior to the disposition of the instant motion as there is no legal possibility for review of the Board's November 1992 decision in light of the Court's affirmance.  See 38 C.F.R. § 20.904(a) (2014).  No additional argument or testimony could change this outcome.  



ORDER

The motion for revision of the November 1992 Board decision on the basis of clear and unmistakable error is dismissed.




                       ____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs



